Dismissed and Memorandum Opinion filed March 9, 2006








Dismissed and Memorandum Opinion filed March 9, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00024-CV
____________
 
MARIANNE MALET AND MICHAEL F.
MALET, Appellants
 
V.
 
PREFERRED BANK, Appellee
 

 
On Appeal from
County Court at Law No. 3
Harris County, Texas
Trial Court Cause
No. 839,398
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 18, 2005.
On March 1, 2006, appellants filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 9, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.